Citation Nr: 1638559	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a rating in excess of 10 percent for sciatic nerve neuropathy with residual scar of the left leg.



REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, P.H.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 1967, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision in which the above Regional Office (RO) of the Department of Veteran Affairs (VA) denied service connection for right ear hearing loss.  This matter further comes before the Board from a January 2012 rating decision in which the RO denied a rating in excess of 10 percent for neuropathy, left sciatic nerve with residual scar of left leg.

In July 2016, the Veteran testified at a Travel Board at the RO before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the claims on appeal, remand is required to obtain examinations.  

Regarding the left leg sciatic nerve neuropathy with residual scar, remand is required for a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The most recent VA examination was conducted in November 2011, almost 5 years ago.  At the July 2016 Board hearing, the Veteran testified that his left leg sciatic nerve neuropathy had significantly worsened since the last VA examination.  The Veteran and his spouse testified that he had a lot of difficulty in his left leg as well as left foot, constant pain and numbness, problems with tripping, feelings of weakness, inability to walk far without leaning on something, and the need to use a cane for walking a distance.  The Veteran also testified that there was an independent medical examination from a private orthopedist, Dr. Dauphin, dated in August 2012, in which Dr. Dauphin reported that the Veteran's radiculopathy was at a moderate level back then.  

Regarding the claim for service connection for right ear hearing loss, remand is required for an examination to determine if there is a current disability.  On a VA examination in January 2011, the examiner determined that there was no right ear hearing loss for VA purposes.  38 C.F.R. § 3.385 (2015).  The examiner also opined however, that because there was a recorded shift in right hearing at exit, the Veteran's right ear hearing loss was most likely caused by or the result of military noise exposure.  At the hearing in July 2016, the Veteran and his spouse testified that his hearing loss had worsened since the last VA examination in January 2011.  As there is a suggestion of a worsening in the Veteran's hearing acuity which may show a current disability and the VA examination provided a positive opinion, the Board finds that remand is required for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left sciatic nerve neuropathy.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination regarding his hearing loss.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first determine whether there is right ear hearing loss for VA purposes.  If so, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that such hearing loss is related to the Veteran's in-service noise exposure and right ear hearing threshold shift.  The examiner must address the January 2011 VA examination report.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

